Citation Nr: 1128369	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-35 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.J.




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 1964.  He died in June 2006.  The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appellant testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in November 2009 in Winston-Salem, North Carolina; a transcript of that hearing is associated with the claims file.  

In March 2010, the Board remanded this case for further evidentiary development.  The requested development was completed, and the remand order was substantially complied with.  The case has now been returned to the Board for further appellate action.

The appellant was advised in a May 2011 letter that she was entitled to an additional hearing, as the Board no longer employed the Veterans Law Judge who conducted the November 2009 hearing.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2010).  She was told that she had 30 days from the date of the letter to respond, and that, if no response was received, the Board would assume that she did not want another hearing.  To date, no response has been received from the appellant or her representative.


For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 

REMAND

The Board's review of the record reveals that further RO action is warranted.  

The Veteran died in June 2006.  His death certificate states the immediate cause of death was metastatic pancreatic cancer.  At the time of the Veteran's death, he was assigned a 30 percent disability rating for his service-connected seborrheic dermatitis and hand eczema with dyshydrotic and irritant component (vascular weeping and puritic eruptions) and he was assigned a 50 percent disability rating for his service-connected psoriasiform dermatitis with tinea pedis.  

The appellant contends that the Veteran's service-connected skin conditions caused the inside of his body to be eaten away as it appeared be doing on the outside of his body and/or caused his immune system to be compromised which subsequently caused or contributed to metastatic pancreatic cancer; the immediate cause of the Veteran's death.  She further asserts that due to the physical appearance of the Veteran's service-connected skin conditions, he began drinking following his return from service which led a January 1984 diagnosis of fatty liver disease which further compromised the Veteran's immune system which caused or contributed to his pancreatic cancer.  

In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused his death, or substantially or materially contributed to it.  See 38 C.F.R 3.312.  A service-connected disorder is one that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  
A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).  

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

A review of the record indicates that there are outstanding VA and private treatment and agency records pertaining to the claim on appeal, and a new VA medical opinion is necessary to decide the claim.

According to the evidence of record, a December 1970 VA examination report shows treatment for the service-connected skin condition of the hands with "white pills 4 times per day which was reduced to once a day for 2 weeks."  

Private and VA treatment records from the 1980s show that in January 1984, the Veteran was diagnosed with fatty liver disease upon hospitalization for alcohol withdrawal, which included a withdrawal seizure.  

In June 1984, a private examination report from Dr. Calvin C. Mitchener, M.D., stated that he had treated the Veteran for recurrent vesicular hand eruptions that began during military service in Korea in 1963.  A June 1984 VA dermatological examination report reveals that the Veteran was treated by Dr. Mitchener for a service-connected skin condition from 1964 to 1984, and such treatment included injections every two weeks.  It was also noted that the Veteran complained of depression.  A September 1984 statement from the Veteran indicates that he underwent injection treatments during disabling flare-ups of his service-connected skin condition (approximately every two to three weeks).  

In the 1990's, private and VA treatment records show extensive and near continuous treatment for a service-connected skin condition with topical creams, ointments, medicated soaks, and oral antibiotics such as E-Mycin and Augmentin.  A March 1994 VA treatment note stated that that the steroid strength of Temovate ointment needed to be increased, and significantly, that the side effects of this were reviewed with the Veteran.  

In June 2001, a VA dermatological examination report indicated that aggressive immunosuppressive therapy, such as Methotrexate, may be needed to get the Veteran's dermatitis under control.  

There are no further VA or private dermatology treatment records associated with the claims folder.  However, annual physical VA reports dated January 2003, March and December 2004, and December 2005 show that the Veteran's past medical history was significant for hypertension, hyperlipidemia, dermatitis, and a March 2004 diagnosis of diabetes.  The associated records show that upon physical examination, there were no significant rashes or lesions present.  Diabetic foot examinations dated March and December 2004 and December 2005 were negative for foot ulcerations and the Veteran denied experiencing ulcerations on the feet.  

Private treatment records show that in December 2005, the Veteran had a mini-spike of IgG Kappa at .4 grams per deciliter.  He was diagnosed with monoclonal gammopathy of unknown significance.  In January 2006, following episodes of midepigastric pain, an ultrasound was performed which showed a pancreatic mass.  A follow-up CAT scan showed the pancreatic mass with metastases and portal vein thrombosis.  In February 2006, a liver biopsy showed poorly undifferentiated adenocarcinoma which was stated to be consistent with pancreatic primary, however, the specimen was not quantity sufficient for immunohistochemistry testing.  He was diagnosed with stage 4 pancreatic cancer and began aggressive chemotherapy treatments, however, such treatments were discontinued in May 2006 following a CT scan that showed progression of a large pancreatic tumor and multiple liver metastases.  The Veteran passed away in June 2006.

In September 2006, a VA opinion was obtained in this matter.  Following a review of the claims folder, the examiner merely opined that metastatic pancreatic cancer was not caused by the service-connected skin conditions.  Significantly, however, the opinion did not include any supporting rationale for such conclusion and it did not cite any medical evidence use in formulating that opinion.  In addition, the opinion did not specifically address whether the Veteran's service-connected skin conditions jointly with some other condition, were the immediate or underlying cause of death or were etiologically related thereto, or, whether the Veteran's service-connected skin conditions caused or contributed substantially or materially to cause his death.  Moreover, the opinion does not address the various forms and lengths of treatments of the service-connected skin disorders and whether such treatments jointly with some other condition, were the immediate or underlying cause of death or was etiologically related thereto, or, whether the treatment of such conditions caused or contributed substantially or materially to cause his death.  Finally, the opinion does not address the appellant's later contention that the physical appearance of the Veteran's service-connected skin conditions caused him to consume alcohol which subsequently lead to fatty liver disease which further compromised the Veteran's immune system and his body's ability to fight pancreatic cancer.  

Accordingly, the Board finds the September 2006 VA opinion to be inadequate and an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  The United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

At the November 2009 Travel Board hearing, the appellant testified that the Veteran's private oncologist, Dr. Allen, verbally stated that there could be a relationship between the Veteran's pancreatic cancer and his service-connected skin conditions, however, he was unwilling to put his statement in writing because he was unable to say for sure that the service-connected skin conditions caused the Veteran's pancreatic cancer.

Finally, in a June 2010 statement, the appellant referred to records from the Social Security Administration (SSA) that reportedly show a high white blood cell count prior to the Veteran's diagnosis of pancreatic cancer, however, she did not specify the date of such record.  The record reflects that the Veteran's SSA records were last updated in October 2001.  Accordingly, there is a potential that there are outstanding SSA records that have not been associated with the record.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Upon remand, such records, if any, must be obtained. 38 C.F.R. § 3.159(c)(2) (2010).  

The Board also notes that private treatment records from Dr. Mitchener dating from 1964 to 1984 have not been associated with the claims file, nor does it appear that the RO has made any attempt to obtain them.  Such records are pertinent to the claim of entitlement to service connection for the cause of the Veteran's death, and therefore, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b).  Similarly, a December 2000 statement from the Veteran indicates that he was treated for his service-connected skin conditions by Dr. McLemore, M.D.  An examination report from April 2000 was received from Dr. McLemore, however, the Veteran stated that he was to be treated by this physician in January 2001.  Such records are pertinent to the claim of entitlement to service connection for the cause of the Veteran's death, and therefore, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following actions:  

1. Ask the appellant to provide authorization to obtain treatment records, if available, from the Veteran's private dermatologist, Dr. Calvin C. Mitchener, M.D., whose last known location was 1600 E. 5th Street, Charlotte, North Carolina, 28204 dating from 1964 to 1984 and from Dr. McLemore of Urgent Care and Family Practice who is located at 1219 Rockingham Road, Rockingham, North Carolina, 28379, dating from January 2001.  In addition, VA dermatology treatment records dating from 2001 to 2005, if any, should be obtained.

The appellant should identify any other private or VA treatment records relevant to the claim on appeal.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  All efforts to obtain these records should be documented in the claims file.

2. Request all documents pertaining to any application by the Veteran for SSA disability benefits.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  All efforts to obtain these records should be documented in the claims file.

3. After all available records and/or responses have been associated with the claims file, the RO should forward the Veteran's entire claims file (to include a complete copy of this REMAND) to an appropriate VA medical specialist for the purpose of obtaining an opinion as to the relationship, if any, between the Veteran's death and his service-connected psoriasiform dermatitis with tinea pedis and seborheic dermatitis and hand eczema with dyshydrotic and irritant component.  The reviewer should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected skin disorders jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto, or, whether the Veteran's service-connected skin disorders caused or contributed substantially or materially to cause his death.  A "contributory cause of death" is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.

In addition, the examiner should opine as to the relationship, if any, between the Veteran's death and the lengths and methods of treatment of the Veteran's service-connected psoriasiform dermatitis with tinea pedis and seborrheic dermatitis and hand eczema with dyshydrotic and irritant component.  The examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the methods of treatment of such disorders jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto, or, whether the treatment of the Veteran's service-connected skin disorders caused or contributed substantially or materially to cause his death.  The examiner should specifically address the theory of immunosuppressive and/or steroidal treatment causing or contributing to the development of cancer.

Finally, the examiner should opine as to whether the Veteran's service-connected skin conditions were manifested by symptoms which lead to alcoholism and his 1984 diagnosis of fatty liver disease.  If the physician finds that the Veteran's service-connected skin conditions caused the Veteran's alcoholism and subsequently lead to the 1984 diagnosis of fatty liver disease, the examiner should state whether the Veteran's fatty liver disease contributed substantially or materially to the Veteran's death, combined to cause his death, or aided or lent assistance to the production of his death.  A complete rationale for any opinion rendered must be provided, which should include the significance, if any, of the Veteran's complaints of depression at the June 1984 VA dermatological examination.  

In rendering the requested opinions, the reviewer must consider and address the service and post-service treatment records, the certificate of death, the September 2006 VA opinion, and set forth all findings, along with the complete rationale for the conclusions reached.  If the examiner cannot offer an opinion without resort to speculation, he or she must so state and explain why speculation is required.  

4. Thereafter, the RO should re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and the accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


